Citation Nr: 1215907	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-30 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar disorder.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had active military service from August 1982 to June 1986.  He had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2011, the Board remanded the claim for further development.


FINDING OF FACT

The preponderance of competent and credible evidence shows that a lumbar disorder was not demonstrated in-service; that lumbar arthritis was not compensably disabling within a year of separation from active duty; and that there is no nexus between a lumbar disorder and service.


CONCLUSION OF LAW

A lumbar disorder was not incurred in or aggravated by service, and lumbar arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 106, 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2007 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided notice of how disability evaluations and effective dates are assigned in September 2007.  This claim was most recently readjudicated in a supplemental statement of the case issued in January 2012.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent warranted by law, afforded a VA examination.  

The RO obtained the Veteran's service treatment records.  The appellant submitted private treatment records.  In October 2007 the claimant signed and dated VA Forms 21-4142, which are authorizations of release for private medical records, but he left section II, i.e., the section used to identify the medical providers to be contacted, blank.  In October 2007 statement submitted with the VA Forms 21-4142 he said that he had no other evidence or information to give VA to substantiate his claim.  Moreover, in his August 2009 VA Form 9, the claimant initially indicated that he was attaching a medical report from Dr. Huffmon and was enclosing a VA Form 21-4142.  The Veteran amended his VA Form 9 by crossing out those assertions with a pen.  Therefore, it is clear that the appellant has not authorized VA to secure any additional private treatment records.  

VA's duty to assist the Veteran is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  Rather, VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the appellant only in a passive role.  If the claimant wants help, he cannot now passively wait when he has the information - in this case the identities of the private medical providers whose records he might have wanted VA to obtain - that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Therefore, no further development with regard to obtaining any additional private treatment records is necessary. 

Pursuant to the remand, VA obtained records from the Social Security Administration and afforded the claimant a VA examination in which the examiner rendered a medical opinion.  The Board directed that the examination be conducted by a physician.  The examination, however, was conducted by a nurse practitioner.  A nurse practitioner, based on education, training, or experience, is qualified to perform this examination and render a medical opinion.  See 38 C.F.R. § 3.156(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Moreover, the examiner provided a medical opinion based on a detailed review of the medical evidence coupled with a thoroughly supported rationale.  Thus, the medical examination and opinion are adequate for adjudicating this claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of due process when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The Board, therefore, finds that the RO substantially complied with the remand instructions.  Hence, another remand is not in order.

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.

Governing law and regulations
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the Army Reserve or National Guard.  38 U.S.C.A. § 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. § 101(24), 106.

Analysis

The Veteran has a lumbar disorder, diagnosed as degenerative disc disease.  There is conflicting medical evidence on whether the Veteran has spondylosis.  Spondylosis is defined as "ankylosis of a vertebral joint" and "degenerative spinal changes due to osteoarthritis."  Dorland's Illustrated Medical Dictionary 1780 (31st ed. 2007).   

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

In this case, Dr. Kishbaugh, D.O., a private osteopath, reported his impression as back pain associated with lumbar degenerative disc disease and spondylosis in August and September 2009 treatment records.  On the other hand, a February 2009 treatment record from Dr. Huffmon reflects that a past lumbar magnetic resonating imaging (MRI) scan showed some degenerative disc disease.  Dr. Huffmon did not indicate that the previous MRI scan had shown degenerative joint disease or ankylosis of a vertebral joint.  A July 2009 private lumbar MRI scan did not reveal arthritis or ankylosis of a vertebral joint.  The December 2011 VA examiner did not diagnose lumbar arthritis or ankylosis of a vertebral joint.  The examiner specifically noted that arthritis was not documented.  

From the foregoing it is evident that there are questions whether the appellant has lumbar arthritis.  Even assuming that he does, however, there is no competent evidence that the disorder was compensably disabling within a year of the appellant's separation from active duty.

Further, the Board has reviewed the VA and private treatment records and the December 2011 VA examination report.  After considering all the evidence of record, the Board finds the preponderance of the most probative and competent evidence shows that a lumbar disorder was not demonstrated in-service and that there is no nexus between any current lumbar disorder and service.  Moreover, the Board finds the preponderance of the most probative and competent evidence shows that there is no continuity of lumbar symptomatology since separation from active duty.

The Veteran claims that his lumbar disorder is due to an in-service low back injury.  Service treatment records show that in June 1983 the Veteran was seen with a two month history of low back pain following an injury that occurred while lifting generators.  The assessment was lower back muscle strain.  In August 1983, the assessment was chronic back pain and he underwent physical therapy.  

On December 8, 1983, the Veteran was seen for complaints of back and neck pain following a motor vehicle accident.  A note dated December 20, 1983 reflects an assessment of a low back muscle spasm.  A note dated in July 1985 indicates a three-year history of back pain.  The assessment was muscle spasm.  Lumbar X-rays were ordered but any results are not of record.  A separation examination is not of record.  

In December 1997, the Veteran underwent an examination for enlistment in the National Guard.  He denied a history of recurrent back pain.  His spine was reported as normal on clinical evaluation.  

Private treatment records show the Veteran was seen in June 2001.  At that time, he reported that he was in a motor vehicle accident one week prior and had some back pain the next day.  The diagnosis was lumbosacral sprain resulting from motor vehicle accident one week ago.  

Degenerative disc disease was first diagnosed in 2009.

As noted above, the Veteran underwent an Army National Guard entrance examination and served in the Army National Guard.  The appellant is not alleging that he injured his low back during a period of active duty for training or inactive duty training, nor is he asserting that his lumbar disorder was incurred in or aggravated by a period of active duty for training.

The December 2011 VA examiner opined that the Veteran's lumbar spine degenerative disc disease was not caused or aggravated by military service.  The examiner noted reviewing the service treatment records and opined that a chronic back disorder was not shown in military service.  The examiner added that there was no documented continuity of care related to low back pain and that there was no treatment of low back pain again until over 10 years after military service.  The examiner indicated that in 2000 the Veteran was a police officer and was active in sports, such as playing basketball.  The December 2011 examiner noted several post-service treatment records and added that there were multiple documented accidents causing bodily injury to the appellant while serving as a police officer.  The examiner added that nerve conduction testing was normal.

As for continuity of symptomatology, the Veteran claims that he has had low back symptomatology since his in-service injury lifting generators.  See July 2007 informal claim for service connection.  The appellant is competent to report this symptomatology but the Board does not find him credible.  In this respect, at a December 1997 Army National Guard entrance examination the claimant specifically denied any history of recurrent back pain.  The Board finds the Veteran credible only to the extent that he claims he had a history of low back pain in service, as documented by his service treatment records.  In light of the appellant's specific denial of a history of recurrent back pain in 1997, the Board does not find credible his claim of a continuity of low back symptomatology since active duty.  

Even if the Board found the claimant credible, supporting medical evidence is still required because the Veteran's lay opinion is not competent evidence of a relationship between lumbar degenerative disc disease and low back pain.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  In this case, the Board gives the great weight to the December 2011 VA examiner's opinion who rejected the claim of a continuity of low back symptomatology and opined that a lumbar disorder was not related to service.

The only other evidence linking the lumbar disorder to service are the statements of the Veteran.  Lumbar degenerative disc disease is a disorder for which lay evidence is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the appellant can attest to factual matters of which he had first-hand knowledge, such as pain, he is not competent to offer a medical opinion linking the lumbar disorder to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

There is competent evidence that the Veteran has a lumbar disorder; however, as the preponderance of the most probative evidence is against the claim, the benefit sought on appeal cannot be granted.  

The claim is denied.


ORDER

Entitlement to service connection for a lumbar disorder is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


